UNPUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


JAMES H. TYLER,                           
                   Plaintiff-Appellant,
                  v.
PRINCE GEORGE’S COUNTY,
MARYLAND,
               Defendant-Appellee,                No. 01-1322

                  and
PRINCE GEORGE’S COUNTY
DEPARTMENT OF CORRECTIONS,
                       Defendant.
                                          
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Marvin J. Garbis, District Judge.
                        (CA-99-2706-MJG)

                        Submitted: July 26, 2001

                        Decided: August 6, 2001

     Before WIDENER and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

James H. Tyler, Appellant Pro Se. Shalisha Hines Ivy, COUNTY
ATTORNEY’S OFFICE, Upper Malboro, Maryland, for Appellee.
2                 TYLER v. PRINCE GEORGE’S COUNTY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   James Tyler appeals the district court’s order dismissing with prej-
udice his action raising employment discrimination claims under Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.
§§ 2000e to 2000e-17 (West 1994 & Supp. 2000), and the Age Dis-
crimination in Employment Act ("ADEA"), 29 U.S.C.A. §§ 621-634
(West 1999 & Supp. 2000). The action was dismissed for failure to
comply with a court order directing a response to a motion for sum-
mary judgment. We affirm on an alternate ground.

   As an initial matter, the district court did not warn Tyler of its
intention to dismiss the action, nor was there any evidence that
Tyler’s counsel had a history of proceeding in a dilatory fashion.
Rather, the failure to comply with the court’s order to respond to the
motion for summary judgment was a single, isolated incident. More-
over, there is not suggestion on the record that the court considered
a less drastic sanction than dismissal. These facts, combined with the
potential unfairness in penalizing Tyler for his counsel’s misconduct,
suggests that the district court may have exceeded its discretion in
dismissing Tyler’s claims. See Doyle v. Murray, 938 F.2d 33 (4th Cir.
1991); Hillig v. Commissioner, Internal Revenue, 916 F.2d 171 (4th
Cir. 1990); Andes v. Versant Corp., 788 F.2d 1033 (4th Cir. 1986);
McCargo v. Hedrick, 545 F.2d 393 (4th Cir. 1976). We nevertheless
affirm the district court’s denial of relief on the alternate ground that
summary judgment was appropriate against Tyler.

   "When a motion for summary judgment is made . . ., an adverse
party may not rest upon the mere allegations or denials of the adverse
party’s pleading, but the adverse party’s response, by affidavits or as
otherwise provided in this rule, must set forth specific facts showing
that there is a genuine issue for trial. If the adverse party does not so
respond, summary judgment, if appropriate, shall be entered against
                  TYLER v. PRINCE GEORGE’S COUNTY                    3
the adverse party." Fed. R. Civ. P. 56(e). Tyler did not respond to the
County’s motion for summary judgment, which was supported by
affidavits and other evidence. We have reviewed the entire record and
found no evidence that tends to support the conclusory allegations of
unlawful discrimination contained in Tyler’s complaint. Thus, sum-
mary judgment against Tyler was proper.

   Accordingly, we affirm the district court’s order denying relief on
Tyler’s discrimination claims. We dispense with oral argument
because the facts and legal contentions are adequately represented in
the materials before the court and argument would not aid the deci-
sional process.

                                                          AFFIRMED